Name: Council Decision (EU) 2015/1211 of 20 July 2015 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organization on the accession of the Republic of Kazakhstan to the World Trade Organization
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  world organisations;  international trade
 Date Published: 2015-07-24

 24.7.2015 EN Official Journal of the European Union L 196/16 COUNCIL DECISION (EU) 2015/1211 of 20 July 2015 establishing the position to be taken on behalf of the European Union within the General Council of the World Trade Organization on the accession of the Republic of Kazakhstan to the World Trade Organization THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2) and the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 29 January 1996, the Government of the Republic of Kazakhstan applied for accession to the Marrakesh Agreement establishing the World Trade Organization (the Marrakesh Agreement), pursuant to Article XII of that Agreement. (2) On 6 February 1996, a Working Party on the accession of the Republic of Kazakhstan was established in order to reach agreement on the terms of accession acceptable to the Republic of Kazakhstan and all Members of the World Trade Organization (WTO). (3) The Commission, on behalf of the Union, has negotiated a comprehensive series of market opening commitments on the part of the Republic of Kazakhstan which satisfy the Union's requests on tariffs, on export duties and on trade in services. (4) Those commitments are now embodied in the Protocol of Accession of the Republic of Kazakhstan to the WTO (the Protocol of Accession). (5) Accession to the WTO is expected to make a positive and lasting contribution to the process of economic reform and sustainable development in the Republic of Kazakhstan. (6) The Protocol of Accession should therefore be approved. (7) Article XII of the Marrakesh Agreement provides that the terms of accession are to be agreed between the acceding State and the WTO, and that the Ministerial Conference of the WTO approves the terms of accession on the WTO side. Article IV.2 of that Agreement provides that in the intervals between meetings of the Ministerial Conference, its functions are to be conducted by the General Council of the WTO. (8) It is appropriate to establish the position to be taken on behalf of the Union within the General Council of the WTO on the accession of the Republic of Kazakhstan to the WTO, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the European Union within the General Council of the World Trade Organization on the accession of the Republic of Kazakhstan to the World Trade Organization is to approve the accession. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 July 2015. For the Council The President F. MOGHERINI